Citation Nr: 0406033	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  95-24 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
schizophrenia, currently evaluated as 30 percent disabling.  

2.  Entitlement to a temporary total rating, under the 
provision of 38 C.F.R. § 4.29, for a period of 
hospitalization from November 15, 1982 to December 15, 1982.  

3.  Entitlement to a temporary total rating, under the 
provisions of 38 C.F.R. § 4.29, for a period of 
hospitalization from November 3, 1983 to February 2, 1984.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

J. A. Juarbe-Ortiz, M.D.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
March 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By this rating, the disability rating 
for service-connected schizophrenia was confirmed and 
continued at 30 percent.  By the same rating decision, the RO 
denied entitlement to temporary total ratings for the 
following periods of hospitalization:  from August 9, 1981 to 
April 1982, from November 15, 1982 to December 15, 1982 and 
from November 3, 1983 to February 2, 1984.  The veteran 
expressed disagreement with the disability rating for 
schizophrenia and for the denials of temporary total ratings 
with respect to the November 1982 and the November 1983 
hospital admissions.  

The veteran was afforded an RO hearing in March 1997.  
Although he was sworn in, the veteran did not provide 
testimony at that time.  Instead, J. A. Juarbe, M.D., 
identified as the veteran's fee basis psychiatrist, provided 
testimony.  

The issue of entitlement to an increased rating for 
schizophrenia is the topic of the REMAND that follows this 
decision.  This appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran was not treated for a period of more than 21 
days for service-connected disability during the period of 
hospitalization from November 15, 1982 to December 15, 1982.  

3.  The veteran was not treated for a period of more than 21 
days for service-connected disability during the period of 
hospitalization from November 3, 1983 to February 2, 1984.  


CONCLUSIONS OF LAW

1.  A temporary total rating for hospitalization in excess of 
21 days for a service-connected disability is not warranted 
for the period of hospitalization from November 15, 1982 to 
December 15, 1982.  38 U.S.C.A. 5107 (West 2002); 
38 C.F.R. § 4.29 (2003).

2.  A temporary total rating for hospitalization in excess of 
21 days for a service-connected disability is not warranted 
for the period of hospitalization from November 3, 1983 to 
February 2, 1984.  38 U.S.C.A. 5107 (West 2002); 
38 C.F.R. § 4.29 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002); Cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002).  The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA notified the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These 
notices were provided in the rating decisions, the statement 
of the case, the supplemental statements of the case and the 
August 2002 letter.  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed. 

Contentions

The veteran contends, in essence that he is entitled to 
temporary total ratings for the periods of hospitalization at 
issue, inasmuch as he was afforded treatment for his service-
connected disability for periods in excess of 21 days.  In a 
March 1997 RO J. A. Juarbe, M.D., who identified himself as 
the veteran's fee-basis psychiatrist, provided hearing 
testimony on behalf of the veteran's claim.  He indicated 
that the veteran was first treated in 1977.  During the 
course of the hearing, Dr. Juarbe stated that the veteran was 
socially isolated and unable to work due to schizophrenia, 
rather than drug abuse.  With respect to the claims for 
temporary total evaluations, the physician stated that the 
longest interval for treatment for detoxification from 
heroine use does not extend to 10 days.  Rather, it was note, 
under the then current treatment practices that treatment for 
heroine abuse was only 5 days.  Thus, it was argued that any 
additional treatment during the hospitalizations in question 
must have been for the veteran's service-connected 
schizophrenia.  Moreover, it was noted that the veteran was 
treated with antipsychotic medication during the 1982 and 
1983 hospitalizations.  As a result the examiner opined that 
the veteran was being treated for service-connected 
disability.

Law and Regulations

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days or hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days.  38 C.F.R. § 4.29.  

Except where otherwise provided, this increased rating will 
be effective the first day of continuous hospitalization and 
will be terminated effective the last day of the month of 
hospital discharge (regular discharge or release to non-bed 
care) or effective the last day of the month of termination 
of treatment or observation for the service-connected 
disability.  A temporary release which is approved by an 
attending Department of Veterans Affairs physician as part of 
the treatment plan will not be considered an absence.  
38 C.F.R. § 4.29 (a)(1).  

Notwithstanding that hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  If service connection for the 
disability under treatment is granted after hospital 
admission, the rating will be from the first day of 
hospitalization if otherwise in order.  38 C.F.R. § 4.29 (b).  

Evidence

The veteran was hospitalized at a VA medical facility on 
November 15, 1982.  At that time, the initial assessment 
revealed that the veteran was unspontaneous, very anxious, 
loosened in his ideation and inappropriate in his affect.  He 
reported his problems of drug dependence to heroine, the 
reason for his hospitalization on a few occasions and 
indicated that he was treated under the Methadone Program.  
He also reported problems with insomnia, restlessness and 
inability to adapt to the external milieu.  During the course 
of the hospitalization, the veteran was kept on a closed ward 
with psychoactive medication, receiving his Methadone dosage 
and having the benefit of regular interviews, as well as 
medication, including Vistaril, Trilafon, Navane and 
Restoril.  After this, he was transferred to an open ward.  
At that time, he was noted to be demanding and very 
inappropriate in his affect.  He stated that his medication 
was not helping.  His thinking was noted to be loosened and 
poorly organized.  He went on regular passes and his 
adaptation to external milieu was only marginal.  The initial 
medication Trilafon and others were changed to Ativan and 
Restoril, after which, he became less hostile and less 
demanding.  However, it was necessary to discharge the 
patient for disorderly conduct because it was discovered that 
he had been in possession of a master key of the institution, 
as reported by a supervisor.  A consultation with the Medical 
Director, resulted in his discharge in that condition on 
December 15, 1982.  The diagnoses recorded on Axis I were 
schizophrenia, undifferentiated type, chronic with drug 
dependence, heroin.  The diagnosis on Axis II was compulsive 
personality.  

The veteran was hospitalized again in a VA facility on 
November 3, 1983.  At that time it was noted that the he was 
hospitalized on account of heroin and cocaine abuse and was 
observed to be restless and defective in his socialization.  
On the day of his admission, the veteran was observed to be 
guarded, evasive and without adequate control of his heroine 
and his cocaine abuse.  He was also noted to have an 
inadequate affect, poor judgment and poor insight.  The 
veteran was admitted to an open ward and received supportive 
therapy conjointly with medical treatment, including Ativan 
and Sinequan.  In the meantime, the veteran was evaluated by 
a treatment team, and it was determined that the main problem 
was heroine and cocaine abuse.  On successive interviews, the 
veteran was found to be unstable with the same problems.  
Specifically he was noted to be lacking in controls of his 
drug abuse.  He had been allowed visits to his home, which 
had been tolerated poorly.  The prognosis was very poor.  The 
diagnoses recorded on Axis I was schizophrenia, 
undifferentiated type with opioid dependence, cocaine, 
heroin.  The diagnosis on Axis II was antisocial personality.  

A VA interim report, dated in January 1984 shows that the 
veteran was treated on an open ward under individual 
supportive therapy, conjointly with Ativan and Sinequan.  
However, no psychopathology was identified.  The examiner 
noted that the veteran's main problems were cocaine and 
heroin abuse and defective socialization throughout the 
entire hospitalization.  The prognosis was poor.  

In November 1984, the case was recommended to a board of 
three VA psychiatrists.  Initially, none of the veteran's 
records were available to the examiners.  However, 
psychological examination and field survey reports were 
obtained.  Based on these evaluations, the board of 
psychiatrists found that even though the veteran carried a 
diagnosis of schizophrenia, the psychological testing 
performed suggested a personality disorder.  Also, the 
evidence obtained during the course of the interview was 
indicative of a substance use disorder.  However, it was 
noted that the board would not give that definitive diagnosis 
until the claims folder was reviewed.  

A January 1985 report reflects that the board of three VA 
psychiatrists had the opportunity to review the veteran's 
clinical records, psychological evaluation and field survey 
reports.  The veteran was interviewed as well.  At that time, 
the board of three psychiatrist reached an Axis I diagnosis 
of substance use disorder; polydrug abuse and dependence 
(marijuana, heroine, cocaine, controlled substances-opioid 
derivatives, etc.)-by records and history-in addition to 
alcohol abuse.  The Axis II diagnosis was antisocial 
personality disorder.  The VA psychiatric board report 
reflects that the medical examiners noted that the veteran's 
military records were significant for Court's Marshall and 
Article 15 while on duty.  These were the consequences of the 
veteran's behavior, including use of drugs and alcohol, while 
on active duty.  In the post service years, subsequent 
hospitalizations recording diagnoses of schizophrenia were 
based on the same behavioral dysfunctioning.  These records 
also reflect a history of drug abuse, which gave rise to 
inquiry as to whether the symptomatology exhibited was true 
schizophrenic episode or simply a consequence of the 
veteran's drug use.  Furthermore, the board of three 
psychiatrists stated that psychological testing had only been 
performed once throughout the veteran's history.  This 
testing, conducted in July 1984, failed to support any 
psychotic disorder or condition; but rather, supported by 
diagnosis of personality disorder.  A field survey report 
also failed to reveal evidence of psychotic behavior.  
Finally, the psychiatric interview also failed to demonstrate 
evidence of psychosis.  

Analysis

The critical matter upon which the veteran's claim turns is 
whether he received treatment for more than 21 days for a 
service-connected disability during each of the hospital 
admissions at issue.  The veteran is service connected for 
schizophrenia, currently evaluated as 30 percent disabling, 
and this condition is reflected on the Axis I diagnosis of 
each of the periods of hospitalization in question.  

However, as noted above, during each of the periods of 
hospitalization at issue, the event precipitating hospital 
admission was drug use and poor socialization.  The law, 
however, indicates that this fact need not preclude the 
veteran's entitlement for a temporary total rating if it is 
shown that in addition to the treatment for the nonservice-
connected disability, the veteran was treated in excess or 21 
days for the service-connected one.  In such a case, 
entitlement may be established under 38 C.F.R. § 4.29(b).  
Dr. Juarbe's testimony suggests that the veteran was treated, 
predominantly for his service-connected schizophrenia, as 
drug treatment would encompass only 5 days of each period of 
hospitalization.  However, the Board finds that the 
preponderance of the evidence does not support a finding that 
a service-connected disability was treated in excess of 21 
days during either period of hospitalization.  

Even though the veteran carried a diagnosis of schizophrenia 
during the periods of hospitalization in question, the 
evidence suggests that treatment was provided for drug use 
and a personality disorder.  The Board observes that the 
opinion of the board of 3 VA psychiatrists has greater 
evidentiary weight than the opinion offered by Dr. Jarbe in 
1997 RO hearing, as the board had the benefit of an interview 
of the patient, psychological testing, a social industrial 
field survey and a review of the clinical record.  
Specifically, these physicians opined that although the 
diagnosis of schizophrenia was recorded repeatedly, 
postservice hospitalizations were essentially for the 
veteran's personality disorder in addition to his substance 
use.  Also, it is important to note that the diagnoses 
reached by the board of 3 psychiatrists were reflected in the 
April 1997 VA examination report that was also based on a 
careful review of the voluminous claims folder.  Both sources 
indicate that the veteran's drug and alcohol abuse in 
addition to personality disorder were the appropriate 
psychiatric diagnoses.  The absence of evidence of a 
psychosis was noted expressly.  

In view of the foregoing, the preponderance of the evidence 
does not support a finding that the veteran was treated for a 
period in excess of 21 days for service-connected 
schizophrenia during either period of hospitalization from 
November 15, 1982 to December 15, 1982 or from November 3, 
1983 to February 2, 1984.  Accordingly, temporary total 
ratings for the above-stated hospitalizations are not 
warranted.  


ORDER

A temporary total rating under the provision of 
38 C.F.R. § 4.29, for a period of hospitalization from 
November 15, 1982 to December 15, 1982 is denied.  

A temporary total rating under the provisions of 
38 C.F.R. § 4.29, for a period of hospitalization from 
November 3, 1983 to February 2, 1984 is denied.  


REMAND

The Board is of the opinion that additional development is 
necessary prior to the completion of review of the veteran's 
appeal.  Specifically, the Board observes that various 
psychiatric diagnoses have been recorded in the veteran's 
clinical records.  These include schizophrenia, drug and 
alcohol dependence, a personality disorder, as noted VA 
treatment records from 1980s to 2000.  In addition, private 
treatment reports from July 1996 reflect the presence of 
bipolar disorder.  This diagnosis is seen again in a VA 
report, dated in January 2000.  In order to resolve the 
ambiguities pertaining to the veteran's current psychiatric 
diagnosis additional examination is necessary.  In view of 
the foregoing, the case is remanded to the RO for the 
following actions:

1.  The veteran should be hospitalized 
for a period of observation and 
evaluation.  During the course of 
examination, the veteran should undergo a 
comprehensive psychological testing and 
evaluation for diagnostic and rating 
purposes.  The examiner should identify 
the predominant diagnosis, its date of 
onset and its etiology.  All indicated 
special studies and tests should be 
accomplished.  The report should contain 
a complete diagnosis, including the GAF 
score on Axis V.  The claims folder 
should be made available to the examiner 
for use in studying the case.  

2.  Field investigation should be 
undertaken with a particular reference to 
the veteran social and industrial 
adjustment over the past years.  Contact 
should be made with disinterested 
persons, representative businessmen, 
physicians, prior employers and co-
workers, trades people and others who may 
have knowledge of the veteran social and 
industrial adjustment.  His occupational 
history should be verified and 
information obtained as to the character 
of work done by the appellant and the 
periods of employment since 1993.  
Information should also be verified as to 
the absences from work and the reasons 
therefore, if known, together with 
verification of efforts by the appellant 
to obtain work.  Information should be 
obtained as to whether or not persons 
contacted have observed the appellant to 
manifest signs or symptoms of illness, 
disease, defect, abnormality or 
misconduct, especially alcohol and 
illegal drug abuse.  In connection with 
these observations, a detailed account of 
the facts observed and the dates of 
observation should be recorded.  

3.  Thereafter, the RO should 
readjudicate the claim for an increased 
rating for service-connected 
schizophrenia.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



